Per Curiam:
The order appealed from should be reversed, with ten dollars costs and disbursements, and motion granted to the extent of requiring the complaint to be made more definite and certain as to the date on which the plaintiff’s assignors and the individual defendants made the agreement; and also the date when the plaintiff’s assignors tendered performance and the date of the assignment to the plaintiff. Present— Ingraham, P. J., Clarke, Scott, Dowling and Hotchkiss, JJ. Order reversed, with ten dollars costs and disbursements, and motion granted to the extent stated in opinion. Order to be settled on notice.